     Case 2:18-cv-09952-PSG-JPR Document 1 Filed 11/28/18 Page 1 of 8 Page ID #:1



 1     Michael S. Agruss (SBN: 259567)
       AGRUSS LAW FIRM, LLC
 2     4809 N. Ravenswood Ave., Suite 419
       Chicago, IL 60640
 3     Tel: 312-224-4695
       Fax: 312-253-4451
 4     michael@agrusslawfirm.com
       Attorney for Plaintiff,
 5
       PRIMITIVO RANGEL

 6

 7

 8

 9
                            UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                               WESTERN DIVISION
12     PRIMITIVO RANGEL,          )
                                  )
13             Plaintiff,         ) Case No.: 2:18-cv-9952
                                  )
14         v.                     )
                                  ) PLAINTIFF’S COMPLAINT
15
       PHH MORTGAGE CORPORATION, ))
16                                )
               Defendant.         )
17                                )
                                  )
18

19                               PLAINTIFF’S COMPLAINT
20           Plaintiff, PRIMITIVO RANGEL (“Plaintiff”), through her attorneys, AGRUSS
21
       LAW FIRM, LLC, alleges the following against Defendant, PHH MORTGAGE
22

23     CORPORATION (“Defendant”):
24
                                       INTRODUCTION
25

26
          1. Count I of Plaintiff’s Complaint is based on the Telephone Consumer Protection

27           Act, 47 U.S.C. § 227 et seq. (“TCPA”).
28


                                                1
     Case 2:18-cv-09952-PSG-JPR Document 1 Filed 11/28/18 Page 2 of 8 Page ID #:2



 1        2. Count II of the Plaintiff’s Complaint is based on Rosenthal Fair Debt Collection
 2
             Practices Act, Cal. Civ. Code § 1788 et seq. (“RFDCPA”).
 3

 4                                JURISDICTION AND VENUE
 5        3. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 28 U.S.C. § 1367 grants
 6
             this court supplemental jurisdiction over the state claims contained within.
 7

 8        4. This Court has federal question jurisdiction because this case arises out of
 9
             violations of federal law. 47 U.S.C. § 227(b); Mims v. Arrow Fin. Servs., LLC,
10

11
             132 S. Ct. 740 (2012).

12        5. Venue and personal jurisdiction in this District are proper because Defendant does
13
             or transacts business within this District, and a material portion of the events at
14

15           issue occurred in this District.
16
                                                PARTIES
17

18
          6. Plaintiff is a natural person residing in the Castaic, Los Angeles County,

19           California.
20
          7. Plaintiff is a consumer as that term is defined by the RFDCPA.
21

22        8. Plaintiff is a person as that term is defined by the TCPA.
23
          9. Plaintiff allegedly owes a debt as that term is defined by the RFDCPA.
24
          10.Defendant is a debt collector as that term is defined by the RFDCPA.
25

26        11.Within the past year of Plaintiff filing this Complaint, Defendant attempted to
27
             collect a consumer debt from Plaintiff.
28


                                                   2
     Case 2:18-cv-09952-PSG-JPR Document 1 Filed 11/28/18 Page 3 of 8 Page ID #:3



 1        12.Defendant is a collection agency located in Laurel, New Jersey.
 2
          13.Defendant is a business entity engaged in the collection of debt within the State
 3

 4           of California.
 5        14.Defendant’s business includes, but is not limited to, collecting on unpaid,
 6
             outstanding account balances.
 7

 8        15.During the course of its attempts to collect debts, Defendant sends to alleged
 9
             debtors bills, statements, and/or other correspondence, via the mail and/or
10

11
             electronic mail, and initiates contact with alleged debtors via various means of

12           telecommunication, such as by telephone and facsimile.
13
          16.Defendant acted through its agents, employees, officers, members, directors,
14

15           heirs,   successors,   assigns,   principals,   trustees,   sureties,   subrogees,
16
             representatives, and insurers.
17

18
                                    FACTUAL ALLEGATIONS

19        17.Defendant is attempting to collect an alleged debt that Plaintiff does not owe.
20
          18.Plaintiff’s alleged debt owed arises from transactions for personal, family, and
21

22           household purposes.
23
          19.Within the past year of Plaintiff filing this Complaint, Defendant began calling
24
             Plaintiff’s cellular telephone number at xxx-xxx-8943, in an attempt to collect an
25

26           alleged debt from Plaintiff.
27
          20.Defendant calls Plaintiff from 800-449-8767 which is one of Defendant’s
28


                                                  3
     Case 2:18-cv-09952-PSG-JPR Document 1 Filed 11/28/18 Page 4 of 8 Page ID #:4



 1           telephone numbers.
 2
          21.None of the telephone calls Defendant made to Plaintiff were for an emergency
 3

 4           purpose.
 5        22.On several occasions since Defendant began calling Plaintiff, Plaintiff has
 6
             answered Defendant’s collection call and has requested for Defendant to stop
 7

 8           calling her.
 9
          23.Despite Plaintiff’s repeated request to stop calling, Defendant continued to place
10

11
             collection calls to Plaintiff’s telephone.

12        24.Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a
13
             cellular telephone number.
14

15        25.All of the calls Defendants made to Plaintiff’s cellular telephone resulted in
16
             Plaintiff incurring a charge for incoming calls.
17

18
          26.Within 4 years of Plaintiff filing this Complaint, Defendant used an automatic

19           telephone dialing system to call Plaintiff’s cellular telephone.
20
          27.Within 4 years of Plaintiff filing this Complaint, Defendant left pre-recorded
21

22           voicemail messages for Plaintiff on Plaintiff’s cellular telephone.
23
          28.Within 4 years of Plaintiff filing this Complaint, Defendant left voicemail
24
             messages from live representatives for Plaintiff on Plaintiff’s cellular telephone.
25

26        29.The telephone dialer system Defendant used to call Plaintiff’s cellular telephone
27
             has the capacity to store telephone numbers.
28


                                                    4
     Case 2:18-cv-09952-PSG-JPR Document 1 Filed 11/28/18 Page 5 of 8 Page ID #:5



 1        30.The telephone dialer system Defendant used to call Plaintiff’s cellular telephone
 2
             has the capacity to call stored telephone numbers automatically.
 3

 4        31.The telephone dialer system Defendant used to call Plaintiff’s cellular telephone
 5           has the capacity to call stored telephone numbers without human intervention.
 6
          32.The telephone dialer system Defendant used to call Plaintiff’s cellular telephone
 7

 8           has the capacity to call telephone numbers in sequential order.
 9
          33.The telephone dialer system Defendant used to call Plaintiff’s cellular telephone
10

11
             has the capacity to call telephone numbers randomly.

12        34.The telephone dialer system Defendant used to call Plaintiff’s cellular telephone
13
             selects telephone numbers to be called according to a protocol or strategy entered
14

15           by Defendant.
16
          35.The telephone dialer system Defendant used to call Plaintiff’s cellular telephone
17

18
             simultaneously calls multiple consumers.

19        36.While Defendant called Plaintiff’s cellular telephone, Plaintiff’s cellular
20
             telephone line was unavailable for legitimate use during the unwanted calls.
21

22        37.Defendant’s calls constitute calls that are not for emergency purposes as defined
23
             by the TCPA.
24
          38.As a result of Defendant’s alleged violations of law by placing these automated
25

26           calls to Plaintiff’s cellular telephone without prior express consent, Defendant
27
             caused Plaintiff harm and/or injury such that Article III standing is satisfied in at
28


                                                   5
     Case 2:18-cv-09952-PSG-JPR Document 1 Filed 11/28/18 Page 6 of 8 Page ID #:6



 1           least the following, if not more, ways:
 2
                a. Invading Plaintiff’s privacy;
 3

 4              b. Electronically intruding upon Plaintiff’s seclusion;
 5              c. Intrusion into Plaintiff’s use and enjoyment of Plaintiff’s cellular
 6
                   telephone;
 7

 8              d. Impermissibly occupying minutes, data, availability to answer another call,
 9
                   and various other intangible rights that Plaintiff has as to complete
10

11
                   ownership and use of Plaintiff’s cellular telephone; and

12              e. Causing Plaintiff to expend needless time in receiving, answering, and
13
                   attempting to dispose of Defendant’s unwanted calls.
14

15                             COUNT I
        DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION
16
                                 ACT
17

18
          39.Defendant violated the TCPA by:

19              a. Placing non-emergency telephone calls to Plaintiff’s cellular telephone
20
                   using an automatic telephone dialing system and/or pre-recorded or
21

22                 artificial voice in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).
23
             WHEREFORE, Plaintiff, PRIMITIVO RANGEL, respectfully requests judgment
24
       be entered against Defendant, PHH MORTGAGE CORPORATION, for the following:
25

26        40.As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff
27
             is entitled to and requests $500.00 in statutory damages, for each and every
28


                                                   6
     Case 2:18-cv-09952-PSG-JPR Document 1 Filed 11/28/18 Page 7 of 8 Page ID #:7



 1           violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 2
          41.As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. §
 3

 4           227(b)(1), Plaintiff is entitled to and requests treble damages, as provided by
 5           statute, up to $1,500.00, for each and every violation, pursuant to 47 U.S.C. §
 6
             227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 7

 8        42.Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the
 9
             future.
10

11
          43.Any other relief that this Honorable Court deems appropriate.

12                             COUNT II
        DEFENDANT VIOLATED THE ROSENTHAL FAIR DEBT COLLECTION
13                          PRACTICES ACT
14
          39.Plaintiff repeats and re-alleges paragraphs 1-38 of Plaintiff’s Complaint as the
15

16
             allegations in Count II of Plaintiff’s Complaint.

17        40.Defendant violated the RFDCPA based on the following:
18
                a. Defendant violated the §1788.11(d) by causing a telephone to ring
19

20                  repeatedly or continuously to annoy the person called, when Defendant
21
                    placed collection calls to Plaintiff and continued to do so after Plaintiff
22

23
                    requested for Defendant to stop calling her; and

24              b. Defendant violated the §1788.11(e) by communicating by telephone with
25
                    the debtor with such frequency as to be unreasonable and to constitute
26

27                  harassment to the debtor under the circumstances, when Defendant placed
28
                    collection calls to Plaintiff and continued to do so after Plaintiff requested
                                                    7
     Case 2:18-cv-09952-PSG-JPR Document 1 Filed 11/28/18 Page 8 of 8 Page ID #:8



 1                  for Defendant to stop calling her.
 2
             WHEREFORE, Plaintiff, PRIMITIVO RANGEL, respectfully requests
 3

 4     judgment be entered against Defendant, PHH MORTGAGE CORPORATION, for the
 5     following:
 6
          41.Statutory damages of $1,000.00 pursuant to the Rosenthal Fair Debt Collection
 7

 8           Practices Act, Cal. Civ. Code §1788.30(b);
 9
          42.Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair Debt
10

11
             Collection Practices Act, Cal. Civ Code § 1788.30(c); and

12        43.Any other relief that this Honorable Court deems appropriate.
13

14

15     DATED: November 28, 2018 RESPECTFULLY SUBMITTED,
16                                     AGRUSS LAW FIRM, LLC
17

18                                     By: /s/ Michael S. Agruss
                                              Michael S. Agruss
19
                                              Attorney for Plaintiff
20                                            PRIMITIVO RANGEL
21

22

23

24

25

26

27

28


                                                   8
